UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported):July 21, 2011 HEALTHWAYS, INC. (Former name or former address, if changed since last report) HEALTHWAYS, INC. (Exact name of registrant as specified in its charter) Delaware 000-19364 62-1117144 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 701 Cool Springs Boulevard Franklin, Tennessee (Address of principal executive offices) (Zip Code) (615) 614-4929 (Registrant's telephone number, including area code) (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02 Results of Operations and Financial Condition. On July 21, 2011, Healthways, Inc. issued a press release announcing earnings results for the quarter ended June 30, 2011, the text of which is attached hereto as Exhibit 99.1.This information furnished pursuant to this Item 2.02 and Exhibit 99.1 shall not be deemed “filed” for purposes of Section 18 of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), and shall not be deemed to be incorporated by reference in any filing under the Securities Act of 1933, as amended, or the Exchange Act except as shall be expressly set forth by specific reference in such filing. Item9.01. Financial Statements and Exhibits. (c)Exhibits: Exhibit99.1 Press Release. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. HEALTHWAYS, INC. By: /s/ Alfred Lumsdaine Alfred Lumsdaine Chief Financial Officer Date:July 21, 2011 EXHIBIT INDEX Exhibit99.1 Press Release dated July 21, 2011
